FILED
                           NOT FOR PUBLICATION                             OCT 20 2014

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-10059

              Plaintiff - Appellee,              D.C. No. 4:12-cr-01684-RCC

  v.
                                                 MEMORANDUM*
FRANCISCO JAVIER MADRIL-
LEYVA,

              Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Arizona
                    Marvin E. Aspen, District Judge, Presiding**

                           Submitted October 14, 2014***

Before:      LEAVY, GOULD, and BERZON, Circuit Judges.

       Francisco Javier Madril-Leyva appeals from the district court’s judgment

and challenges his guilty-plea conviction and 52-month sentence for reentry after

       *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The Honorable Marvin E. Aspen, Senior United States District Judge
for the Northern District of Illinois, sitting by designation.
       ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
deportation, in violation of 8 U.S.C. § 1326. Pursuant to Anders v. California, 386

U.S. 738 (1967), Madril-Leyva’s counsel has filed a brief stating that there are no

grounds for relief, along with a motion to withdraw as counsel of record. We have

provided Madril-Leyva the opportunity to file a pro se supplemental brief. No pro

se supplemental brief or answering brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80 (1988), discloses no arguable grounds for relief on direct appeal.

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED.




                                          2                                   13-10059